 In the Matter of THE PARK FURNITURE COMPANY, INC.,and'UPHOLSTERERS' INTERNATIONAL UNION OF NORTH AMERICA, LOCAL186, A. F. OF L.Case No. 11-R-859.-Decided October 18, 19.15 'Pell & Pell, by Mr. Wilbw F. Pell,of Shelbyville, Ind., andMr.Roy Waggener, Jr.,of Rushville, Ind., for the Company.Mr. J. W. Brown,of Cincinnati, Ohio, andMessrs.-John W. Kep-lingerandHarry G: Jones,of Rushville, 'Ind., for the Union.Mrs. Augusta Spaulding,of counsel to.the Board.DECISION-ANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Upholsterers' International Union ofNorth America, Local 186, A. F. of L., herein called the Union, alleg-ing that a question' affecting commerce had arisen concerning therepresentation of employees of The Park Furniture Company, Inc.,Rushville, Indiana, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore Clifford L. Hardy, Trial Examiner. The hearing was held atRushville, Indiana, on August 30, 1945. The Company and the Unionappeared and participated?All parties were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The Trial Examiner's rul-ings-made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded an opportunity to file,briefswith the Board.Upon the entire record in the case, the Board snakes the following :FINDINGS Or FACT1.THE BUSINESS OF TILE COMPANYThe Park Furniture Company, Inc., is,a corporation organized anddoing business under the laws of the State of Indiana, with its princi-IUnited Furniture Workers of America,C, I 0 . also served with notice, did hot appear64 N. L. R. B., No. 58.320 THE PARK FURNITURE COMPANY, I-NC.321-pal office and place of business located at Rushville, Indiana.Duringthe past year-more than 50 percent of the raw materials used by theCompany in its -operations was shipped to its plant at Rushville,Indiana, from outside the State of Indiana, and more than 50 percentof the finished products manufactured by the Company during the-past year was shipped too points outside the State of Indiana.Rawmaterials purchased by the Company and sales of products finishedby the Company each annually exceed $50,000.1The, Company admits that it is engaged- in commerce within themeaning of the National Labor Relations Act.11.THE ORGANIZATION INVOLVEDUpholsterers' International Union of North America, Local 186,is a labor organization affiliated with the American Federation ofLabor, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn July 23, 1945, the Union by letter asked the Company forrecognition as bargaining representative of the Company's employees.On July 26, the Company denied the re4uest.A statement of a Board agent, introduced into evidence it the hear-ing, indicates that the Unioii represents a substantial number 'of em-ployees in the unit hereinafter found appropriate.3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6)' and -(7) of the Act.IV. THE APPROPRIATE UNITSubstantially in accordance with, an agreeiinelit of the parties atthe hearing, we find that all production and maintenance ,employeesof the..Company'at its Rushville, Indiana, plant, including, watchmenand firemen, but excluding executive, administrative, professional,,xSubsequent to the close of the hearing, the Regional Director and the Company enteralinto it supplementary stipulation regarding the Company's businessThe stipulation ishereby made, an(]- is, part of the record in this proceedingThe Field Examiner reported that the Union submitted, 45 authorization cardsrdatedin July 1945There are approxifiately 60 employees in the appropriate unitThe Company contends that the statement-of the Field Examiner has no probative value,because the Field Examiner was not present at the hearing as'a witness and could not becross-examinedwe find that the Company's contentions are without meritAs we havefrequently stated, the submission of cards is an administrative expedient adopted by theBoard to determine for itselt.,whether or not a question coin eruing representation has,arisenMatter of Buffalo Arms Corporation,57 N. 1, R B 1560The trial Examinerproperly denied the application by the Company forsnbpenadacestecusn,requiring the presenceof the Field Examiner who conducted the prior investigationand the Union organizer, and, in genera, the production of all membership books, records,and papers of r the UnionThe mtormation sought is not material to this proceeding.Matter of Harry Manaster if Bro and United l'aclers, Inc,60 N 1, It B 979670417-46-vol 64-22 322DECISIONS, OF NATIONAL' LABOR RELATIONS BOARDoffice-and clerical employees, and all supervisory employees with the,authority to hire, promote, discharge, discipline, or otherwise effect'changes in the. status of employees, or effectively ^recomniend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit -Nvho were employed`during the pay-'rollperiod immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules ^md Regulations-Series.3, as. amended, it;is_herebyDIRECTED that, as part of'the investigation to ascertauu representa-tives for the purposes of collective bargaining with The Park Furni-ture Company, Inc., Rushville, Indiana, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Direction for-the Eleventh Region, acting inthismatter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period, immediatelypreceding the date of this Direction, including,employees who did notor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but,excluding any who have since quit or been discharged for causeand have not, been rehired or reinstated prior to the date of the elec-tion, to determine whether or not they desire to be represented by'Upholsterers' InternationalUnion of North America, Local 186,A.F. of L., for the purposes of collective bargaining.i